Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on August 10, 2022. Claims 1-28 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered. 

Response to Arguments
Applicant’s arguments filed on June 9, 2022 have been considered but are moot in the view of new ground of rejection.

The objection regarding claim 13 has been withdrawn in the view of claim amendment.

Examiner’s note: To expedite the prosecution, applicant is encouraged to call examiner if they have any concern regarding this rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding the claim 1, generating a rewritten query from a particular query, wherein the particular query references a first rowid pseudo-column of a first table, said first rowid pseudo- column comprising first rowids that each uniquely identifies a row in said first table, wherein generating a rewritten query comprises: determining that one or more rewrite criteria are satisfied; in response to determining that one or more rewrite criteria are satisfied, replacing said first rowid pseudo-column with a substitute column that has a functional dependency with rows in said first table and that cannot evaluate to null for said rewritten query.
The claim recited the limitation of “the particular query references a first rowid pseudo-column of a first table, said first rowid pseudo- column comprising first rowids that each uniquely identifies a row in said first table” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The particular query reference data is just a abstract data which can be in mind. Hence, this limitation is a mental process. Similarly, the limitation “determining that one or more rewrite criteria are satisfied” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the user can user can read the criteria and determine in head whether the criteria is satisfied. There, the limitation is mental process. Further, the limitation “replacing said first rowid pseudo-column with a substitute column that has a functional dependency with rows in said first table and that cannot evaluate to null for said rewritten query” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, user can calculate in mind and replace the column as claimed by memorizing it or write it on a piece of paper. Hence, the limitation is a mental process. See MPEP 2106.04(a)(2) III, B, If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand.").
The claim recites one additional elements: generating a rewritten query from a particular query. The generating as recited amounts to mere data gathering, which is a form of insignificant extra-solution activity, (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of generating step amounts to no more than mere instructions to apply the exception using a generic computer component. The courts have recognized these functions as well‐understood, routine, and conventional as they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d) II, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of query generation. The claim recites the additional limitations of particular query comprises a topmost query block, wherein said rewrite criteria includes said first rowid pseudo-column not being referenced as part of a projection list of said topmost query block, which can be done mentally with or without the use of a physical aid (e.g., pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Therefore, the limitation is a mental process.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract idea of query generation. The claim recites the additional limitations of said one or more rewrite criteria include, when said first rowid pseudo-column is not referenced in a case statement, said first rowid pseudo-column being a root of an expression tree and height of said expression tree not being greater than one, which can be done mentally with or without the use of a physical aid (e.g., pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Therefore, the limitation is a mental process.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract idea of query generation. The claim recites the additional limitations of said one or more rewrite criteria include, when said first rowid pseudo-column is referenced in a case statement, said case statement being at a root of an expression tree and height of said expression tree being greater than one, which can be done mentally with or without the use of a physical aid (e.g., pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Therefore, the limitation is a mental process.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract idea of query generation. The claim recites the additional limitations of said one or more rewrite criteria include said first rowid pseudo-column being previously introduced through another query rewrite, which can be done mentally with or without the use of a physical aid (e.g., pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Therefore, the limitation is a mental process.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract idea of query generation. The claim recites the additional limitations of said substitute column is a primary key of said first table, which can be done mentally with or without the use of a physical aid (e.g., pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Therefore, the limitation is a mental process.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 7 recites the same abstract idea of query generation. The claim recites the additional limitations of said substitute column includes a unique value for each tuple in said first table, which can be done mentally with or without the use of a physical aid (e.g., pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Therefore, the limitation is a mental process.

Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 8 recites the same abstract idea of query generation. The claim recites the additional limitations of rewriting another query to generate said particular query, wherein said another query does not include said first rowid pseudo- column, wherein rewriting said another query includes adding said first rowid pseudo-column to said particular query, which can be done mentally with or without the use of a physical aid (e.g., pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Therefore, the limitation is a mental process.

Claim 9 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 9 recites the same abstract idea of query generation. The claim recites the additional limitations of said another query, said particular query, and said rewritten query are all semantically equivalent, which can be done mentally with or without the use of a physical aid (e.g., pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Therefore, the limitation is a mental process.

Claim 10 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 10 recites the same abstract idea of query generation. The claim recites the additional limitations of said rewritten query and said particular query are semantically equivalent, which can be done mentally with or without the use of a physical aid (e.g., pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Therefore, the limitation is a mental process.

Claim 11 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 11 recites the same abstract idea of query generation. The claim recites the additional limitations of the particular query references a second rowid pseudo-column of a second table, said second rowid pseudo-column comprising second rowids that each uniquely identifies a row in said second table, which can be done mentally with or without the use of a physical aid (e.g., pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Therefore, the limitation is a mental process.

Claim 12 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim 12 recites the same abstract idea of query generation. The claim recites the additional limitations of generating a rewritten query further comprises: determining that one or more removal criteria are satisfied; in response to determining that one or more removal criteria are satisfied, removing said second rowid pseudo-column, which can be done mentally with or without the use of a physical aid (e.g., pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Therefore, the limitation is a mental process.

Claim 13 is dependent on claim 12 and includes all the limitations of claim 12. Therefore, claim 13 recites the same abstract idea of query generation. The claim recites the additional limitations of said one or more removal criteria include said second rowid pseudo-column being dependent on said first second rowid pseudo- column and not being referenced as part of a projection list of a group by operator, which can be done mentally with or without the use of a physical aid (e.g., pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Therefore, the limitation is a mental process.

Claim 14 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 14 recites the same abstract idea of query generation. The claim recites the additional limitations of executing said rewritten query in an offload engine, which can be done mentally with or without the use of a physical aid (e.g., pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Therefore, the limitation is a mental process.

As to claims 15-28, they have similar limitations as of claims 1-14 above. Hence, they are rejected under the same rational as of claims 1-14 above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. All independent claim recited “replacing said first rowid pseudo-column with a substitute column that has a functional dependency with rows in said first table and that cannot evaluate to null for said rewritten query”. The underlined limitation is not disclosed by the applicant specification. Appropriate correction is required. All dependent claims are rejected based on their respected dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Witkowski (U.S. Patent No. 6,449,606), hereinafter Witkowski 1, in the view of Belllo et al. (Patent No. : US 6496819 B1)

	Regarding claim 1, Witkowski 1 teaches: A method comprising: generating a rewritten query from a particular query, wherein the particular query references a first rowid pseudo-column of a first table, said first rowid pseudo-column comprising first rowids that each uniquely identifies a row in said first table (Witkowski 1: in column 10 lines 28 – 48, Witkowski 1 discloses how a “given antijoin query is transformed into a query that references the materialized view.” In this case, his reference to “a query that references the materialized view” is understood as a particular query, and a final transformed query after a suggestion that a rowid could be “replaced by a primary key” understood as a rewritten query.  This particular query, identified as 440 in FIG. 4, references a rowid pseudo-column as shown in items 444 and 448. This rowid pseudo column references a row of table O, identified as item 330 in FIG 3B and considered equivalent to a first table as detailed by the applicant).
wherein generating a rewritten query comprises: determining that one or more rewrite criteria are satisfied (Witkowski 1: in column 9 lines 66 - col 10 line 3, Witkowski 1 discloses criteria that have to be satisfied in order a rewrite a particular query, specifically that “the materialized view query includes the row-id pseudo column of the right table of the given antijoin.” If this criteria fails, “then execution of the steps ceases.” This is considered functionally equivalent to rewrite criteria in that the particular query cannot be rewritten if execution of the process ceases.	in response to determining that one or more rewrite criteria are satisfied replacing said first rowid pseudo-column with a substitute column that has a functional dependency with rows in said first table. (in column 10 lines 45-48, Witkowski 1 teaches that “a query that references the materialized view” includes a “a WHERE clause that contains the following disjunctive set of conditions: (a) the rowid pseudo column of the right table of the antijoin equals NULL, and the left join column of the left table of the antijoin does not equal NULL; OR (b) the rowid pseudo column of the right table of the intersecting outerjoin does not equal NULL . . .” After this definition, Witkowski then suggests that the “rowid pseudo column of the right table,” used in the query, can be “replaced by a primary key of the right table.” A primary key of a table by definition has a functional dependency with rows within that table. This suggest replacement of a rowid is considered analogous to a replacement of a rowid pseudo-column with a substitute column detailed by the applicant. This suggested replacement of a rowid occurs two steps after Witkowski discloses the criteria that a rowid needed to be referenced in a materialized view and is thus in response to that criteria being satisfied).
Witkowski 1 does not explicitly disclose but Bello teaches functional dependency with rows in said first table and that cannot evaluate to null for said rewritten query (column 15 lines: 18-24: the child side join key does not have nulls, control passes to step 404 and it is determined whether any child side join key value is not also a parent side join key value. This step may be performed by determining whether there is a referential constraint on the child and parent side join keys that prevents the insertion of values that are not in the parent side join key and that ensures uniqueness of the parent-side join key). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Withkowski 1 by adding above limitation as taught by Bello to improved query execution speeds (Bello, Column 5 lines 14-15).

	Regarding claim 3, Witkowski 1 together with Bello teach a method according to claim 1, Witkowski 1 teaches: The method of claim 1. Witkowski 1 further teaches wherein said one or more rewrite criteria include, when said first rowid pseudo-column is not referenced in a case statement, said first rowid pseudo-column being a root of an expression tree and height of said expression tree not being greater than one (under 
MPEP § 2111.04 II, “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” In the case of claim 3, this criteria is not needed to perform the claimed invention. According to the invention, a rowid may be used as part of a case statement, in which the case statement is the top of the expression tree.

	Regarding claim 4, Witkowski 1 together with Bello teach a method according to claim 1, Witkowski 1 teaches: The method of claim 1. Witkowski 1 further teaches wherein said one or more rewrite criteria include, when said first rowid pseudo-column is referenced in a case statement, said case statement being at a root of an expression tree and height of said expression tree being greater than one (under 
MPEP § 2111.04 II, “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” In the case of claim 4, this criteria is not needed to perform the claimed invention. A rowid is not required by the invention to be used as part of a case statement, in which case the rowid would be the root of the expression tree.
	
	Regarding claim 5, Witkowski 1 together with Bello teach a method according to claim 1, Witkowski 1 teaches: The method of claim 1. Witkowski 1 further teaches wherein said one or more rewrite criteria include said first rowid pseudo-column being previously introduced through another query rewrite (Witkowski 1: in column 10 lines 28 – 48, Witkowski 1 discloses the transformation of an “antijoin query” into “a query that references the materialized view.” This transformation includes the addition or a rowid reference to the “antijoin query.” Specifically, in column 10 lines 48-49, “the query 430 is transformed into the transformed query 440.” As shown in FIG. 4, query 430 (with no rowid reference) is transformed into query 440 (with a rowid reference), with query 440 being equivalent to the particular query as noted in previous claim analysis. Without the previous query rewrite, the replacement of a rowid with a primary key would not be possible and therefore this query rewrite is considered to be functionally equivalent to rewrite criteria as detailed by the applicant).

	Regarding claim 6, Witkowski 1 together with Bello teach a method according to claim 1, Witkowski 1 teaches: The method of claim 1. Witkowski 1 further teaches wherein said substitute column is a primary key of said first table (Witkowski 1: in column 10 lines 45-48, Witkowski 1 discloses that a rowid can be replaced by a primary key of the same table).

	Regarding claim 7, as stated above, Witkowski 1 teaches: The method of claim 1.
Witkowski 1 further teaches wherein said substitute column includes a unique value for each tuple in said first table (Witkowski 1: in column 5 lines 5-8, Witkowski 1 describes how a unique key uniquely identifies keys in a table. He further specifies that one of the unique keys may be “designated as a primary key,” which is a valid substitute column according to the applicant.

	Regarding claim 8, Witkowski 1 together with Bello teach a method according to claim 1, Witkowski 1 teaches: The method of claim 1. Witkowski 1 further teaches further comprising rewriting another query to generate said particular query, wherein said another query does not include said first rowid pseudo-column, wherein rewriting said another query includes adding said first rowid pseudo-column to said particular query (Witkowski 1: in column 10 lines 28 – 48, Witkowski 1 discloses the transformation of an “antijoin query” into “a query that references the materialized view.” This transformation includes the addition or a rowid reference to the “antijoin query.” Specifically, in column 10 lines 48-49, “the query 430 is transformed into the transformed query 440.” As shown in FIG. 4, query 430 (with no rowid reference) is transformed into query 440 (with a rowid reference), with query 440 (the query “that references the materialized view”) being equivalent to the particular query as noted in previous claim analysis. Without the previous query rewrite, the replacement of a rowid with a primary key would not be possible and therefore this query rewrite is considered to be functionally equivalent to rewrite criteria as detailed by the applicant).

	Regarding claim 15, Witkowski 1 teaches: One or more non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform functions comprising: generating a rewritten query from a particular query, wherein the particular query references a first rowid pseudo-column of a first table, said first rowid pseudo-column comprising first rowids that each uniquely identifies a row in said first table (Witkowski 1: in column 10 lines 28 – 48, Witkowski 1 discloses how a “given antijoin query is transformed into a query that references the materialized view.” In this case, his reference to a “given antijoin query” can be understood as a particular query, and the final transformed query can be understood as a rewritten query.  This particular query references a rowid pseudo-column since a condition of this transformation, described in column 9 lines 66 – column 10 line 3, is that “the materialized view query includes the row-id pseudo column of the right table of the given antijoin”).
wherein generating a rewritten query comprises: determining that one or more rewrite criteria are satisfied; in response to determining that one or more rewrite criteria are satisfied replacing said first rowid pseudo-column with a substitute column that has a functional dependency with rows in said first table. (Witkowski 1: in column 9 lines 66 - col 10 line 3, Witkowski 1 discloses criteria that have to be satisfied in order a rewrite a particular query, specifically that “the materialized view query includes the row-id pseudo column of the right table of the given antijoin.” If this criteria fails, “then execution of the steps ceases.” In column 10 lines 45-48, Witkowski 1 teaches that “a rowid pseudo column of a specific table can be replaced by a primary key of that same table.” A primary key of a table by definition has a functional dependency with rows within that table. This suggested replacement of a rowid occurs two steps after Witkowski discloses the criteria that a rowid needed to be referenced in the particular query).
Witkowski 1 does not explicitly disclose but Bello teaches functional dependency with rows in said first table and that cannot evaluate to null for said rewritten query (column 15 lines: 18-24: the child side join key does not have nulls, control passes to step 404 and it is determined whether any child side join key value is not also a parent side join key value. This step may be performed by determining whether there is a referential constraint on the child and parent side join keys that prevents the insertion of values that are not in the parent side join key and that ensures uniqueness of the parent-side join key). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Withkowski 1 by adding above limitation as taught by Bello to improved query execution speeds (Bello, Column 5 lines 14-15).

	Regarding claim 16, Witkowski 1 together with Bello teach a method according to claim 15, Witkowski 1 teaches: The one or more non-transitory computer-readable storage medium of claim 15. Witkowski 1 further teaches wherein said particular query comprises a topmost query block, wherein said rewrite criteria includes said first rowid pseudo-column not being referenced as part of a projection list of said topmost query block (Witkowski 1: in column 11 lines 25-35, Witkowski 1 details examining a SELECT list for rowid values: “the SELECT list of the materialized view query may be examined to determine whether the select list contains a column that uniquely identifies the rows in the left table. Examples of columns which uniquely identify rows in this manner are a rowid pseudo-column . . .” Whether a rowid is present in the SELECT list determines his control flow, which is equivalent to a criteria that is not there to commit a certain action. As noted in the applicant’s specification, a SELECT list is equivalent to the projection list of the topmost query block: “For all of these rewritten queries, it can also be observed that if a ROWID is introduced, it is never selected in the projection list of a main or topmost query block. In other words, a ROWID is never part of the SELECT clause of the main query block.”

	Regarding claim 19, Witkowski 1 together with Bello teach a method according to claim 15, Witkowski 1 teaches: The one or more non-transitory computer-readable storage medium of claim 15. Witkowski 1 further teaches wherein said one or more rewrite criteria include said first rowid pseudo-column being previously introduced through another query rewrite (Witkowski 1: in column 10 lines 28 – 48, Witkowski 1 discloses the transformation of an “antijoin query” into “a query that references the materialized view.” This transformation includes the addition or a rowid reference to the “antijoin query.” Specifically, in column 10 lines 48-49, “the query 430 is transformed into the transformed query 440.” As shown in FIG. 4, query 430 (with no rowid reference) is transformed into query 440 (with a rowid reference), with query 440 being equivalent to the particular query as noted in previous claim analysis. Without the previous query rewrite, the replacement of a rowid with a primary key would not be possible and therefore this query rewrite is considered to be functionally equivalent to rewrite criteria as detailed by the applicant).

	Regarding claim 20, as stated above, Witkowski 1 teaches: The one or more non-transitory computer-readable storage medium of claim 15. Witkowski 1 further teaches wherein said substitute column is a primary key of said first table (Witkowski 1: in column 10 lines 45-48, Witkowski 1 discloses that a rowid can be replaced by a primary key of the same table).

	Regarding claim 21, Witkowski 1 together with Bello teach a method according to claim 15, Witkowski 1 teaches: The one or more non-transitory computer-readable storage medium of claim 15. Witkowski 1 further teaches wherein said substitute column includes a unique value for each tuple in said first table (Witkowski 1: in column 5 lines 5-8, Witkowski 1 describes how a unique key uniquely identifies keys in a table. He further specifies that one of the unique keys may be “designated as a primary key,” which is a valid substitute column according to the applicant.

	Regarding claim 22, Witkowski 1 together with Bello teach a method according to claim 15, Witkowski 1 teaches: The one or more non-transitory computer-readable storage medium of claim 15. Witkowski further teaches wherein the functions further comprise rewriting another query to generate said particular query, wherein said another query does not include said first rowid pseudo-column, wherein rewriting said another query includes adding said first rowid pseudo-column to said particular query (Witkowski 1: in column 10 lines 28 – 48, Witkowski 1 discloses the transformation of an “antijoin query” into “a query that references the materialized view.” This transformation includes the addition or a rowid reference to the “antijoin query.” Specifically, in column 10 lines 48-49, “the query 430 is transformed into the transformed query 440.” As shown in FIG. 4, query 430 (with no rowid reference) is transformed into query 440 (with a rowid reference), with query 440 (the query “that references the materialized view”) being equivalent to the particular query as noted in previous claim analysis. Without the previous query rewrite, the replacement of a rowid with a primary key would not be possible and therefore this query rewrite is considered to be functionally equivalent to rewrite criteria as detailed by the applicant).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Witkowski 1 and Bello in view of Reiner (World Intellectual Property Organization Patent Publication No. 9521407), hereinafter Reiner.

Regarding claim 2, as stated above, Witkowski 1 teaches the method of claim 1. However, Witkowski 1 does not teach wherein said particular query comprises a topmost query block, wherein said rewrite criteria includes said first rowid pseudo-column not being referenced as part of a projection list of said topmost query block.
However, in the same field of endeavor, Reiner teaches wherein said particular query comprises a topmost query block, wherein said rewrite criteria includes said first rowid pseudo-column not being referenced as part of a projection list of said topmost query block (on page 24, lines 1-25, Reiner specifies examples of queries that can be decomposed and executed as a set of parallel queries. This decomposition into subqueries is considered analogous to a query rewrite. Specifically, Reiner gives an example of a “queries referencing views.” Reiner elaborates on this on page 151 in the first and second paragraphs, stating issues arising when decomposing queries over views. This query referencing a view is mapped to a particular query detailed by the applicant. One of the issue cases listed by Reiner includes a case where a view (referenced by a query) contains joins and the “and underlying ROWIDs are not in view query's SELECT list.” This “view query’s SELECT list” is considered equivalent to a topmost query block, as described in paragraph 0036 of the applicant’s specification: “For all of these rewritten queries, it can also be observed that if a ROWID is introduced, it is never selected in the projection list of a main or topmost query block. In other words, a ROWID is never part of the SELECT clause of the main query block.” Furthermore, in page 154 second paragraph, based on this criteria that a rowid is not in a query’s SELECT list, Reiner details a solution to “decompose” the “queries with special privileges.” As noted above, this decomposition involves the decomposition into subqueries, which is equivalent to a rewrite).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Witkowski 1(directed to replacing a rowid pseudo-column with a primary key of the same table) and Reiner (directed to certain rewrite criteria), and arrived at a system to replace a rowid pseudo-column based on certain rewrite criteria. One of ordinary skill in query optimization would be motivated to make such a combination to “provide improved systems for database management capable of effectively accessing a relational database contained in multiple tables and multiple partitions” (Reiner page 3 lines 12-14).

Claims 11, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Witkowski 1 and Bello in view of Au (U.S. Patent No. 6,643,636), hereinafter Au.
	Regarding claim 11, as stated above, Witkowski 1 teaches: The method of claim 1. However, Witkowski 1 does not teach wherein the particular query references a second rowid pseudo- column of a second table, said second rowid pseudo-column comprising second rowids that each uniquely identifies a row in said second table. 
However, in the same field of endeavor, Au teaches wherein the particular query references a second rowid pseudo- column of a second table, said second rowid pseudo-column comprising second rowids that each uniquely identifies a row in said second table (in column 6 lines 48-67, Au details rewriting an original query and adding a reference to two separate rowid pseudo-columns that identify rows in two separate tables).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Witkowski 1(directed to replacing a rowid pseudo-column with a primary key of the same table) and Au (directed to a rewritten query with two separate rowid columns) and arrived at a system to replace two separate rowid references in one query. One of ordinary skill in query optimization would be motivated to make such a combination because, while rowids are useful to define “a single-table join index . . . to provide the functionality of a non-covering index,” among other uses including rewriting nested subqueries as detailed by the applicant. In this case, the join index defined by multiple rowids can be used for a join index “from a base table to multiple other tables.” Replacing a rowid with a primary key can lead to query performance gains, because of the size of the rowid data type. It can also enable the query to be executed in another execution engine (Au: column 5 lines 20-23 and line 60).
	
	Regarding claim 18, as stated above, Witkowski 1 teaches: The one or more non-transitory computer-readable storage medium of claim 15.
Witkowski 1 and Bello do not teach wherein said one or more rewrite criteria include, when said first rowid pseudo-column is referenced in a case statement, said case statement being at a root of an expression tree and height of said expression tree being greater than one.
However, in the same field of endeavor, Au teaches wherein said one or more rewrite criteria include, when said first rowid pseudo-column is referenced in a case statement, said case statement being at a root of an expression tree and height of said expression tree being greater than one (Au: in column 6, lines 12-18, Au details referencing rowids in a WHERE statement embedded within a SELECT statement. The use of comparison operands by Au makes the use of this WHERE statement effectively a case statement, where certain columns are selected given certain parameters. The rowids in this expression tree are leaf nodes, while the comparison operators serve as inner nodes, with the SELECT statement, effectively a case statement when used in conjunction with a WHERE, serving as the root of the expression tree. The height of this expression tree is greater than one, as there are four operands that serve as inner nodes. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Witkowski 1(directed to replacing a rowid pseudo-column with a primary key of the same table) and Au (directed to the use of rowids inside a case statement within an expression tree of a height greater than one) and arrived at a system to replace a rowid references in a table in which they are used as part of a case statement. One of ordinary skill in query optimization would be motivated to make such a combination to utilize the functionality of a rowid, in Au’s case, “to add a join back condition” within a query, while at the same time enabling the query to be run on a separate execution engine, enabling performance gains (Au: column 6 line 29). 

	Regarding claim 25, as stated above, Witkowski 1 teaches: The one or more non-transitory computer-readable storage medium of claim 15. 
However, Witkowski 1 does not teach wherein the particular query references a second rowid pseudo- column of a second table, said second rowid pseudo-column comprising second rowids that each uniquely identifies a row in said second table. 
However, in the same field of endeavor, Au teaches wherein the particular query references a second rowid pseudo- column of a second table, said second rowid pseudo-column comprising second rowids that each uniquely identifies a row in said second table (in column 6 lines 48-67, Au details rewriting an original query and adding a reference to two separate rowid pseudo-columns that identify rows in two separate tables).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Witkowski 1 (directed to replacing a rowid pseudo-column with a primary key of the same table) and Au (directed to a rewritten query with two separate rowid columns) and arrived at a system to replace a rowid in a query with two rowid references that refer to separate tables. One of ordinary skill in query optimization would be motivated to make such a combination because, while rowids are useful to define “a single-table join index . . . to provide the functionality of a non-covering index,” among other uses including rewriting nested subqueries as detailed by the applicant. In this case, the join index defined by multiple rowids can be used for a join index “from a base table to multiple other tables.” Replacing a rowid with a primary key can lead to query performance gains, because of the size of the rowid data type. It can also enable the query to be executed in another execution engine (Au: column 5 lines 20-23 and line 60).

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Witkowski 1 and Bello in view of Au, and in further view of Witkowski (U.S. Patent No. 6,370,524), hereinafter Witkowski 2.

	Regarding claim 9, as stated above, Witkowski 1 in view of Au teaches: The method of claim 8. However, Witkowski 1 in view of Au does not teach: wherein said another query, said particular query, and said rewritten query are all semantically equivalent.
However, in the same field of endeavor, Witkowski 2 teaches wherein said another query, said particular query, and said rewritten query are all semantically equivalent (Witkowski 2: in column 6 lines 31-38, Witkowski 2 discloses how “a transformed query is said to be semantically equivalent to an original query if processing the transformed query results in retrieving the same information as processing in the original query.” He teaches that once a query as transformed or rewritten, if it produces the same results as the original query, then it is semantically equivalent. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Witkowski 1 (directed to replacing a rowid pseudo-column with a primary key of the same table), Au (directed to transforming an original query to add reference to a rowid pseudo-column), and Witkowski 2 (directed to producing semantically equivalent queries upon transformation) and arrived at a system for replacing a rowid reference in an already transformed query in which both the final query, the transformed query, and the original query that was transformed, produce the same results. One of ordinary skill in query optimization would be motivated to make such a combination so that the “transformed query produced . . . can be processed more efficiently than the original query,” yet still achieve the desired results of the original query (Witkowski 2: column 6 line 34).

	Regarding claim 23, as stated above, Witkowski 1 in view of Au teaches: The one or more non-transitory computer-readable storage medium of claim 22. 
However, Witkowski 1 in view of Au does not teach: wherein said another query, said particular query, and said rewritten query are all semantically equivalent.
However, in the same field of endeavor, Witkowski 2 teaches wherein said another query, said particular query, and said rewritten query are all semantically equivalent (Witkowski 2: in column 6 lines 31-38, Witkowski 2 discloses how “a transformed query is said to be semantically equivalent to an original query if processing the transformed query results in retrieving the same information as processing in the original query.” He teaches that once a query as transformed or rewritten, if it produces the same results as the original query, then it is semantically equivalent. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Witkowski 1 (directed to replacing a rowid pseudo-column with a primary key of the same table), Au (directed to transforming an original query to add reference to a rowid pseudo-column), and Witkowski 2 (directed to producing semantically equivalent queries upon transformation) and arrived at a system for replacing a rowid reference in an already transformed query in which both the final query, the transformed query, and the original query that was transformed, produce the same results. One of ordinary skill in query optimization would be motivated to make such a combination so that the “transformed query produced . . . can be processed more efficiently than the original query,” yet still achieve the desired results of the original query (Witkowski 2: column 6 line 34).

Claims 10, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Witkowski 1 and Bello in view of Witkowski 2.

	Regarding claim 10, as stated above, Witkowski 1 teaches: The method of claim 1. However, Witkowski 1 does not teach: wherein said rewritten query and said particular query are semantically equivalent.
However, in the same field of endeavor, Witkowski 2 teaches wherein said rewritten query and said particular query are semantically equivalent (Witkowski 2: in column 6 lines 31-38, Witkowski 2 discloses how “a transformed query is said to be semantically equivalent to an original query if processing the transformed query results in retrieving the same information as processing in the original query.” He teaches that once a query as transformed or rewritten, if it produces the same results as the original query, then it is semantically equivalent. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Witkowski 1 (directed to replacing a rowid pseudo-column with a primary key of the same table) and Witkowski 2 (directed to producing semantically equivalent queries upon transformation) and arrived at a system for replacing a rowid reference in a particular query in which both the final transformed query and the original query produce the same results. One of ordinary skill in query optimization would be motivated to make such a combination so that the “transformed query produced . . . can be processed more efficiently than the original query,” yet still achieve the desired results of the original query (Witkowski 2: column 6 line 34).

	Regarding claim 17, as stated above, Witkowski 1 teaches: The one or more non-transitory computer-readable storage medium of claim 15.
However, Witkowski 1 does not teach wherein said one or more rewrite criteria include, when said first rowid pseudo-column is not referenced in a case statement, said first rowid pseudo-column being a root of an expression tree and height of said expression tree not being greater than one.
However, in the same field of endeavor, Witkowski 2 teaches wherein said one or more rewrite criteria include, when said first rowid pseudo-column is not referenced in a case statement, said first rowid pseudo-column being a root of an expression tree and height of said expression tree not being greater than one (Witkowski 2: in column 8 lines 16-34, Witkowski 2 shows an example of rowids “added to the outer query block GROUP BY clause.” This is similar to the example shown in paragraph 0032 in the applicant’s specification. In this case, the rowids introduced here are GROUP BY columns, which are noted to be expression trees according to paragraph 0027 of the applicant’s specification. These rowids are not referenced in a case statement and are considered to be a root of an expression tree without any leaf nodes, having a height of only one. Witkowski 2 later rewrites the given query, after the specified rowids are added, in column 8 lines 35- column 9 line 8, with the criteria of adding the rowids necessary to complete later query transformations. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Witkowski 1 (directed to replacing a rowid pseudo-column with a primary key of the same table) and Witkowski 2 (directed to rowids referenced as a root of an expression tree not within a case statement, in this case a GROUP BY column) and arrived at a system to replace rowids referenced not as part of a case statement but as roots of expression trees such as a GROUP BY column. One of ordinary skill in query optimization would be motivated to make such a combination to utilize the functionality of a rowid “to avoid commingling values for different rows in the . . . table when the same . . . value is stored in multiple rows and chosen by the selection criteria,” (Witkowski 2: col 8, lines 23-26) but not prevent the system from running the query on an offload engine. 

	Regarding claim 24, as stated above, Witkowski 1 teaches: The one or more non-transitory computer-readable storage medium of claim 15. 
However, Witkowski 1 does not teach: wherein said rewritten query and said particular query are semantically equivalent.
However, in the same field of endeavor, Witkowski 2 teaches wherein said rewritten query and said particular query are semantically equivalent (Witkowski 2: in column 6 lines 31-38, Witkowski 2 discloses how “a transformed query is said to be semantically equivalent to an original query if processing the transformed query results in retrieving the same information as processing in the original query.” He teaches that once a query as transformed or rewritten, if it produces the same results as the original query, then it is semantically equivalent. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Witkowski 1 (directed to replacing a rowid pseudo-column with a primary key of the same table) and Witkowski 2 (directed to producing semantically equivalent queries upon transformation) and arrived at a system for replacing a rowid reference in a particular query in which both the final transformed query and the original query produce the same results. One of ordinary skill in query optimization would be motivated to make such a combination so that the “transformed query produced . . . can be processed more efficiently than the original query,” yet still achieve the desired results of the original query (Witkowski 2: column 6 line 34).

Claims 12, 13, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Witkowski 1 and Bello in view of Au, and in further view of in view of Bello (U.S. Patent No. 6,496,819), hereinafter Bello.

	Regarding claim 12, as stated above, Witkowski 1 in view of Au teaches: The method of claim 11. However, Witkowski in view of Au does not teach: wherein generating a rewritten query further comprises: determining that one or more removal criteria are satisfied; in response to determining that one or more removal criteria are satisfied, removing said second rowid pseudo-column.
	However, in the same field of endeavor, Bello teaches wherein generating a rewritten query further comprises: determining that one or more removal criteria are satisfied; in response to determining that one or more removal criteria are satisfied, removing said second rowid pseudo-column (Bello: in column 4 lines 36-49, Bello details analyzing two columns that are functionally dependent upon each other, and if a criteria is met, manipulating those two columns and generating a rewritten query. In column 15 lines 41-52, Bello details finding duplicate rows and removing such duplicates. This same removal process would be applicable to the functionally dependent columns).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Witkowski 1 (directed to replacing a rowid pseudo-column with a primary key of the same table), Au (directed to a rewritten query with two separate rowid columns), and Bello (directed to removing a dependent column based on certain criteria) and arrived at a system for rewriting a query by replacing a first rowid column with a primary key and removing a dependent second rowid column. One of ordinary skill in query optimization would be motivated to make such a combination to remove redundancies in the query by performing “duplicate removal” of a second unnecessary rowid column (Bello: column 15 line 42).

	Regarding claim 13, as stated above, Witkowski 1 in view of Au and further in view of Bello teaches: The method of claim 12. 
Bello further teaches wherein said one or more removal criteria include said second rowid pseudo-column being dependent on first second rowid pseudo-column and not being referenced as part of a projection list of a group by operator. (Bello: in column 4 lines 36-49, Bello details analyzing two columns that are functionally dependent upon each other, and if a criteria is met, manipulating those two columns and generating a rewritten query. In column 15 lines 41-52, Bello details finding duplicate rows and removing such duplicates. This same removal process would be applicable to the functionally dependent columns).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Witkowski 1 (directed to replacing a rowid pseudo-column with a primary key of the same table), Au (directed to a rewritten query with two separate rowid columns), and Bello (directed to removing a dependent column based on certain criteria) and arrived at a system for rewriting a query by replacing a first rowid column with a primary key and removing a dependent second rowid column. One of ordinary skill in query optimization would be motivated to make such a combination to remove redundancies in the query by performing “duplicate removal” of a second unnecessary rowid column, given “the set of conditions at least including a condition that the particular column is functionally dependent on a column” in the same query (Bello: column 4 lines 36-49 and column 15 line 42). While Bello doesn’t specifically mention rowid columns, one of ordinary skill in query optimization would be motivated to combine the teachings of Au in reference to two separate rowid columns in a query with the duplicate removal teachings of Bello in order to simplify a particular query.

	Regarding claim 26, as stated above, Witkowski 1 in view of Au teaches: The one or more non-transitory computer-readable storage medium of claim 25.
However, Witkowski in view of Au does not teach: wherein generating a rewritten query further comprises: determining that one or more removal criteria are satisfied; in response to determining that one or more removal criteria are satisfied, removing said second rowid pseudo-column.
	However, in the same field of endeavor, Bello teaches wherein generating a rewritten query further comprises: determining that one or more removal criteria are satisfied; in response to determining that one or more removal criteria are satisfied, removing said second rowid pseudo-column (Bello: in column 4 lines 36-49, Bello details analyzing two columns that are functionally dependent upon each other, and if a criteria is met, manipulating those two columns and generating a rewritten query. In column 15 lines 41-52, Bello details finding duplicate rows and removing such duplicates. This same removal process would be applicable to the functionally dependent columns).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Witkowski 1 (directed to replacing a rowid pseudo-column with a primary key of the same table), Au (directed to a rewritten query with two separate rowid columns), and Bello (directed to removing a dependent column based on certain criteria) and arrived at a system for rewriting a query by replacing a first rowid column with a primary key and removing a dependent second rowid column. One of ordinary skill in query optimization would be motivated to make such a combination to remove redundancies in the query by performing “duplicate removal” of a second unnecessary rowid column (Bello: column 15 line 42).

	Regarding claim 27, as stated above, Witkowski 1 in view of Au and further in view of Bello teaches: The one or more non-transitory computer-readable storage medium of claim 26.
Bello further teaches wherein said one or more removal criteria include said second rowid pseudo-column being dependent on first second rowid pseudo-column and not being referenced as part of a projection list of a group by operator. (Bello: in column 4 lines 36-49, Bello details analyzing two columns that are functionally dependent upon each other, and if a criteria is met, manipulating those two columns and generating a rewritten query. In column 15 lines 41-52, Bello details finding duplicate rows and removing such duplicates. This same removal process would be applicable to the functionally dependent columns).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Witkowski 1 (directed to replacing a rowid pseudo-column with a primary key of the same table), Au (directed to a rewritten query with two separate rowid columns), and Bello (directed to removing a dependent column based on certain criteria) and arrived at a system for rewriting a query by replacing a first rowid column with a primary key and removing a dependent second rowid column. One of ordinary skill in query optimization would be motivated to make such a combination to remove redundancies in the query by performing “duplicate removal” of a second unnecessary rowid column, given “the set of conditions at least including a condition that the particular column is functionally dependent on a column” in the same query (Bello: column 4 lines 36-49 and column 15 line 42). While Bello doesn’t specifically mention rowid columns, one of ordinary skill in query optimization would be motivated to combine the teachings of Au in reference to two separate rowid columns in a query with the duplicate removal teachings of Bello in order to simplify a particular query.

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Witkowski 1 and Bello in view of Ahmed (U.S. Patent No. 8,521,723), hereinafter Ahmed.

	Regarding claim 14, as stated above, Witkowski 1 teaches: The method of claim 1. However, Witkowski 1 does not teach further comprising executing said rewritten query in an offload engine.	However, in the same field of endeavor, Ahmed teaches further comprising executing said rewritten query in an offload engine (Ahmed: in column 8, lines 41-50, Ahmed details a query optimization system that “sends the rewritten query or execution plan 206 to execution engine 208. Execution engine 208 then executes the rewritten query or execution plan 206 against data store 210 and returns result set 212 to client 200." In this way, Ahmed teaches the use of an execution (or offload) engine in the execution of a rewritten query.  Ahmed further specifies that the “optimizer 204 and execution engine 208 may operate on same or different devices and may have a high amount or low amount of integration with each other.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Witkowski 1 (directed to replacing a rowid pseudo-column with a primary key of the same table) and Ahmed (directed to executing a rewritten query on a separate execution engine) and arrived at a system to rewrite a query by replacing rowid references with primary keys of the same table, and then executing that rewritten query on an execution engine. One of ordinary skill in query optimization would be motivated to make such a combination to improve query execution performance, and open up flexibility to execute queries on “different devices.” (Ahmed: column 8, lines 41-50).

	Regarding claim 28, as stated above, Witkowski 1 teaches: The one or more non-transitory computer-readable storage medium of claim 15. 
However, Witkowski 1 does not teach further comprising executing said rewritten query in an offload engine.	
However, in the same field of endeavor, Ahmed teaches further comprising executing said rewritten query in an offload engine (Ahmed: in column 8, lines 41-50, Ahmed details a query optimization system that “sends the rewritten query or execution plan 206 to execution engine 208. Execution engine 208 then executes the rewritten query or execution plan 206 against data store 210 and returns result set 212 to client 200." In this way, Ahmed teaches the use of an execution (or offload) engine in the execution of a rewritten query.  Ahmed further specifies that the “optimizer 204 and execution engine 208 may operate on same or different devices and may have a high amount or low amount of integration with each other.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Witkowski 1 (directed to replacing a rowid pseudo-column with a primary key of the same table) and Ahmed (directed to executing a rewritten query on a separate execution engine) and arrived at a system to rewrite a query by replacing rowid references with primary keys of the same table, and then executing that rewritten query on an execution engine. One of ordinary skill in query optimization would be motivated to make such a combination to improve query execution performance, and open up flexibility to execute queries on “different devices.” (Ahmed: column 8, lines 41-50).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169